UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20thAve Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 14, 2013, there were16,230,829 shares of Common Stock, $0.001 par value, outstanding and7,619 shares of Preferred Stock, $100 face value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets at September 30, 2013(unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Loss (unaudited) for the three and nine months ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Note Regarding Forward Looking Statements 25 Overview 25 Critical Accounting Policies 25 Results of Operations 25 Liquidity and Capital Resources 28 Off-Balance Sheet Arrangements 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 31 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information. 31 Item 6. Exhibits. 32 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS At September 30, At December 31, 2012 (Unaudited) Current Assets Cash $ $ Trade accounts receivable, net of allowance for doubtful accounts of $600,633 and $613,108, respectively Due from related parties - Notes receivable - Other receivables Inventories, net Prepaid expenses Deposits Total current assets Intangible assets, net Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Lines of credit $ - $ Trade accounts payable Accrued payroll and other accrued liabilities Notes Payable & Accrued Interest -Current Portion Total current liabilities Long-Term Liabilities Related party payable - Notes Payable & Accrued Interest -Less current portion Total liabilities Stockholders' Equity Preferred stock, $100 face value,25,000,000 shares Authorized; 7,619 and 7,178 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares Authorized; 16,230,829 and 16,224,755 shares issued and outstanding, respectively * Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Powin Shareholders' Equity Noncontrolling interests ) ) Total equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ *All common share amounts and per share amounts in these financial statements reflect the one-for-ten reverse stock split of the issued and outstanding shares of common stock of the Company, effective October 17, 2013, including retroactive adjustment of common share amounts. See Note 11. See Accompanying Notes to Condensed Consolidated Financial Statements 3 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three-months ended September 30, For the nine-months ended September 30, Sales- Net to unrelated parties $ Sales - Net to related parties - Cost of Sales Gross Profit Operating Expenses Loss from Operations ) Other Income (Expense) Other Income Interest Expense - Net ) Loss on Sales of Assets ) Loss on extinguishment of debt - - ) - Total Other Income (Expense) ) ) Loss Before Income Taxes ) Income Taxes - - Net Loss $ ) $ ) $ ) $ ) Net loss attributable to non-controlling interest in subsidiaries ) Net loss attributable to Powin Corporation $ ) $ ) $ ) $ ) Earnings per Share Basic and diluted $ ) $ ) $ ) $ ) Weighted Average Shares* Basic and diluted *All common share amounts and per share amounts in these financial statements reflect the one-for-ten reverse stock split of the issued and outstanding shares of common stock of the Company, effective October 17, 2013, including retroactive adjustment of common share amounts. See Note 11. See Accompanying Notes to Condensed Consolidated Financial Statements 4 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three-months ended September 30, For the nine months ended September 30, Net loss $ ) $ ) $ ) $ ) Other Comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive loss ) Comprehensive loss attributable to non-controlling interest in subsidiaries ) Comprehensive loss attributable to Powin Corporation $ ) $ ) $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statements 5 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) OPERATING ACTIVITIES Net loss attributable to Powin Corporation $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Net loss attributable to non-controlling interest in subsidiary ) ) Depreciation and amortization Stock option compensation Warrants expenses - Loss on disposal of equipment Provision for obsolete inventory Share based compensation Recovery of doubtful accounts receivable ) - Provision for doubtful other receivable - Changes in operating assets and liabilities Trade accounts receivable Due from related parties - Other receivables ) Inventories ) Prepaid expenses Deposits ) Trade accounts payable ) ) Accrued payroll and other liabilities ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Notes receivable ) - Acquisition of intangible assets ) ) Capital expenditures ) ) Proceeds from disposal of equipment - Net cash flows used in investing activities ) ) FINANCING ACTIVITIES Proceeds from notes payable - Payment on notes payable ) - Proceeds from line of credit Payment on line of credit ) ) Net cash flows provided by financing activities Impact of foreign exchange on cash ) Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 6 POWIN CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Description of Business and Summary of Significant Accounting Policies Description of Business and History Powin Corporation (the “Company” and / or “Powin”) has relationships with various manufacturers in China that manufacture a variety of products for distribution in the United States of America.The Company’s client base includes distributors in the transportation, medical, sports, camping, fitness, and packaging and furniture industries.Operations outside the United States of America are subject to risks inherent in operating under different legal systems and various political and economic environments.Among the risks are changes in existing tax laws, possible limitations on foreign investment and income repatriation, government price or foreign exchange controls, and restrictions on currency exchange. Effective April 26, 2013, the Registrant’s wholly-owned subsidiary, Quality Bending & Fabrication, Inc., (“QBF”) entered into an Asset Acquisition Agreement with CoSource USA LLC (“CoSource”) to acquire all of the latter’s assets.The purchase price was $493,095. $339,181 of other expenses was booked in relation to this acquisition. CoSource is an Oregon limited liability company of which Joseph Lu, the CEO of the Registrant, is the managing member. QBF acquired the assets of CoSource in order to provide products and services to the former customers of CoSource upon the latter’s cessation of business. Effective June­­­21, 2013, QBF changed its name to Powin Manufacturing Corporation. (“PM”). Founded in August 2010, Powin Renewable Energy Resources, Inc. (“PE”) designs and markets energy storage technology used in power-utility, transportation and commercial applications. PE has completed design of its first commercially viable application, EV car charging stations, and will deliver its first products in November 2013. Additional products are nearing the completion of testing and will begin shipping in early 2014. Effective June­­­ 25, 2013, PE changed its name to Powin Energy Corporation. (“PE”). Founded in February 2011, Powin Industries SA de CV (“Mexico”), whereby Powin holds an 85% controlling interest in the joint venture, which are manufacturing and delivering trucking parts and gun safes to its customers in 2013. Powin Wooden Product Service, Inc. (“Wooden”) and Channel Partner Program (“CPP”), the other two of the Company’s wholly-owned subsidiaries are substantially slowing down the operation. Basis of Preparation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. 7 In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed consolidated financial statements.Operating results for the nine-month period ended September 30, 2013, are not necessarily indicative of the results to be expected for other interim periods or for the full year ended December 31, 2013.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the Securities Exchange Commission. Principles of Consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of Powin Corporation (“OEM”) and its wholly-owned subsidiaries, Powin Manufacturing Corporation (“PM”),Powin Wooden Product Service, Inc.(“Wooden”), ChannelPartner Program(“CPP”), Powin Energy Corporation (“PE”), and majority owned (85%) joint venture, Powin IndustriesSA de CV (“Mexico”).All intercompany transactions and balances have been eliminated.Equity investments through which the Company exercises significant influence over but does not control the investee and is not the primary beneficiary of the investee’s activities are accounted for using the equity method. Investments through which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. Going Concern The Company sustained operating losses during the three and nine months ended September 30, 2013 and 2012 and incurred negative cash flows from operations in 2013. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtain additional financing, as may be required. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern; however, the above condition raises substantial doubt about the Company’s ability to do so. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. The Company is a business-to-business (“B2B”) distributor of various consumer goods and equipment as a manufacturer and supplier of parts used in the assembly of heavy equipment such as large tractor-trailer trucks and a designer and marketer of energy storage technologies.The Company took on some additional risk since the latter half of 2012 in order to transition from being a service provider, assisting others in outsourcing their manufacturing to become a manufacturer of their own brand and testing the market for certain products. During 2013, the Company has experienced declining net sales and increased operating expenses, which resulted in a consolidatednet loss of $3,507,013 for the nine months ended September 30, 2013 compared to a consolidated net loss of $2,353,479for the same period of last year.In addition, consolidated net cash used in operating activitiesincreased from $975,387 for the nine months ended September 30, 2012 to $2,308,678for the nine months ended September 30, 2013.Management’s plans in addressing these operational issues are to seek new growth in higher margin sales and improve direct costs of manufacturing through better management of workflows and inventory management to minimize direct costs. As a result of management’s plan, the Company has improved the gross profit margin from 6.6% for the nine months ended September 30, 2012 to 11.5% for the nine months ended September 30, 2013. Management plans to generate more cash from operating activities in 2014, primarily through increased sales of Powin Energy products. If the operation does not provide sufficient cash flow, the Company may have to reduce its operating expenses and to seek additional funding through additional debt and/or equity offerings. 8 Use of Estimates The preparation of consolidated financial statements in accordance with GAAP requires the use of management’s estimates. These estimates are subjective in nature and involve judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at year-end, and the reported amounts of revenues and expenses during the year. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents.At September 30, 2013 and December 31, 2012, the Company had no cash equivalents. The Company places its cash with high credit quality financial institutions but retains a certain amount of exposure as cash is held primarily with two financial institutions and deposits are only insured up to the Federal Deposit Insurance Corporation limit of $250,000. The Company maintains its cash in bank accounts, which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk. Trade Accounts Receivable Trade accounts receivable are carried at their estimated collectible amounts.Trade credit is generally extended on a short-term basis; thus, trade accounts receivable do not bear interest.Trade accounts receivable are periodically evaluated for collectability based on past credit history with customers and their current financial condition.Balances outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to trade accounts receivable. Bad debt recovery for the nine months ended September 30, 2013 and 2012 were$12,475and $0, respectively. The Company has an allowance for doubtful accounts of $600,633 and $613,108 as of September 30, 2013 and December 31, 2012. Notes Receivable On August 5, 2013, the Company issued $120,000 notes receivable to an unrelated party. The notes receivable bears an annual interest rate of 12%, due by November 30, 2013, and has no collateral. 9 Inventories Inventories consist of parts and equipment including electronic parts and components, furniture, rubber products, plastic products and exercise equipment.Inventory is valued at the lower of cost (first-in, first-out method) or market.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.The following table represents the Company’s inventories at each of the indicated balance sheet dates.For the nine months ended September 30, 2013 and 2012, the Company recorded a provision for inventory obsolescence of$336,537and $88,000, respectively, which is included in cost of sales. September 30, December 31, Raw Materials $ $ Work in Progress Finished Goods Reserve for slow moving and obsolete inventory ) ) Inventories, Net $ $ Intangible Assets Identifiable intangible assets with finite lives are amortized over their estimated useful lives. They are generally amortized based on the associated projected cash flows in order to match the amortization pattern to the pattern in which the economic benefits of the assets are expected to be consumed.They are reviewed for impairment if indicators of potential impairment exist.Capitalized patent costs represent legal fees associated with filing and maintaining a patent application for the Company’s Energy Storage Unit Product and U-Cube product.The Company accounts for its patents in accordance with ASC 350-30 and ASC 360. The Company also purchased the rights to a domain name during the fiscal year 2012, realforce.com. The Company amortizes both the capitalized patent costs and domain name on a straight-line basis over an estimated useful life of 3 years. Property and Equipment Property and equipment are carried at cost less accumulated depreciation and amortization.For financial reporting and income tax purposes, the costs of property and equipment are depreciated and amortized over the assets estimated useful lives, using principally the straight-line method for financial reporting purposes and an accelerated method for income tax purposes.Costs associated with repair and maintenance of property and equipment are expensed as incurred.Changes in circumstances, such as technological advances, changes to the Company’s business model or capital strategy could result in actual useful lives differing from the Company’s estimates.In those cases where the Company determines that the useful life of property and equipment should be shortened, the Company would depreciate the asset over its revised remaining useful life thereby increasing depreciation expense. The Company depreciates property and equipment over the following estimated useful lives: Manufacturing Equipment 7-15 years Office Equipment & Computers 3-5 years Autos 5-7 years 10 Impairment of Long-Lived and Intangible Assets The Company reviews long-lived assets for impairment when circumstances indicate the carrying amount of an asset may not be recoverable based on the undiscounted future cash flows of the asset.If the carrying amount of the asset is determined not to be recoverable, a write-down to fair value is recorded. Fair values are determined based on discounted cash flows, or external appraisals, as applicable.The Company reviews long-lived assets for impairment at the individual asset or the asset group level for which the lowest level of independent cash flows can be identified. Considerable management judgment is necessary to estimate the fair value of the Company’s long lived assets; accordingly, actual results could vary significantly from such estimates.Assets to be disposed of are carried at the lower of their financial statement carrying amount or fair value less costs to sell.The Company determined that the long-lived assets included in the consolidated balance sheets were not impaired. Revenue Recognition The Company recognizes revenue on arrangements in accordance with FASB ASC No. 605, “Revenue Recognition”.In all cases, revenue is recognized only when the price is fixed and determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. Most of the Company’s products are imported from China and shipped directly to the customer either FOB Port of Origin or FOB Shipping Destination U.S.If the product is shipped FOB Port of Origin revenue is recognized at time of delivery to the Company’s representative in China, when the proper bills-of-lading have been signed by the customer’s agent and ownership passed to the customer.For product shipped FOB Shipping Destination U.S., revenue is recognized when product is off-loaded at the U.S. Port of Entry and delivered to the customer, when all delivery documents have been signed by the receiving customer, and ownership has passed to the customer.For product shipped directly from the Company’s warehouse or manufactured by the Company in the U.S. and then shipped to the customer, revenue is recognized at time of shipment as it is determined that ownership has passed to the customer at shipment and revenue is recognized.The Company considers the terms of each arrangement to determine the appropriate accounting treatment.Amounts billed to customers for freight and shipping are classified as revenue. For customized manufacturing order, the Company requires the customer to issue its signed purchase order with documentation identifying the specifics of the product to be manufactured Revenue is recognized on customized manufactured products at completion and shipment of the product.If the customer cancels the purchase order after the manufacturing process has begun, the Company invoices the customer for any manufacturing costs incurred and revenue is recognized.Orders canceled after shipments are fully invoiced to the customer and revenue is recognized. Cost of Sales Cost of sales includes cost of inventory sold during the period, net of discounts and allowances, freight and shipping costs, warranty and rework costs, and sales tax. 11 Advertising The Company expenses the cost of advertising as incurred.For the three months ended September 30, 2013 and 2012, the amount charged to advertising expensewas $5,677 and $21,619, respectively. For the nine months ended September 30, 2013 and 2012, the amount charged to advertising expensewas $30,802 and $50,951, respectively. Income Taxes Deferred tax assets and liabilities are recorded based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The Company calculates a provision for income taxes using the asset and liability method, under which deferred tax assets and liabilities are recognized by identifying the temporary differences arising from the different treatment of items for tax and accounting purposes.In determining the future tax consequences of events that have been recognized in the financial statements or tax returns, judgment and interpretation of statutes is required.Additionally, the Company uses tax planning strategies as a part of its tax compliance program.Judgments and interpretation of statutes are inherent in this process. The accounting guidance for uncertainties in income tax prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. The Company recognizes a tax benefit from an uncertain tax position in the financial statements only when it is more likely than not that the position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits and a consideration of the relevant taxing authority’s widely understood administrative practices and precedents. Prior to July 8, 2008, the Company had elected under the Internal Revenue Code to be taxed as an S Corporation.In lieu of corporation income taxes, the stockholder of an S Corporation is taxed on his proportionate share of the Company’s taxable income.Due to the merger on July 8, 2008, the Company is now subject to Federal income tax. Loss Per Share Basic loss per share is based on the weighted-average effect of all common shares issued and outstanding, and is calculated by dividing net loss by the weighted-average shares outstanding during the year.Diluted loss per share is calculated by dividing net income by the weighted-average number of common shares used in the basic loss per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding.The Company excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is antidilutive.Effective October 17, 2013, the Company completed a 1-for-10 reverse stock split of its issued and outstanding common stock and the weighted-average shares outstanding during the year and the nine months ended period reflected the effect retroactively. 12 Foreign Currency Translation In February 2011, the Company entered into a joint venture establishing a new company in Mexico under which the Company holds an 85% majority interest at September 30, 2013.The functional currency is the Mexican Peso.All transactions are translated into U.S. dollars for financial reporting purposes.Balance Sheet accounts are translated at the end-of-period rates while income and expenses are translated at the average of the beginning andend of period rates.The Mexico Peso Balance Sheet foreign currency exchange rate at September 30, 2013 was 13.15:1 (MXN:USD) and the income statement average beginning and ending rate was 12.68:1 (MXN:USD). For the three months ended September 30, 2013 and 2012, translation losses amounted to $1,198 and $(13,805), respectively and are shown as a separate component of comprehensive income and stockholders’ equity as accumulated other comprehensive income. For the nine months ended September 30, 2013 and 2012, translation losses amounted to $460 and $2,499, respectively and are shown as a separate component of comprehensive income and stockholders’ equity as accumulated other comprehensive income. Note 2:Recently Issued Accounting Pronouncements Accounting standards promulgated by the FASB change periodically. Changes in such standards may have an impact on the Company’s future financial statements. The following are a summary of recent adopted accounting developments. Recently Issued Accounting Pronouncements - Adopted FASB Accounting Standards Update No. 2012-08 In September 2012, the FASB issued ASU 2012-08, Testing Goodwill for Impairment, which provides an entity the option to first assess qualitative factors to determine whether it is necessary to perform the current two-step test for goodwill impairment. If an entity believes, as a result of its qualitative assessment, that it is more-likely-than-not that the fair value of a reporting unit is less than its carrying amount, the quantitative impairment test is required. Otherwise, no further testing is required. The revised standard is effective for the Company for its annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2012. The adoption of ASU 2012-08 is not expected to significantly impact the Company’s consolidated financial statements. FASB Accounting Standards Update No. 2012-11 In December 2012, the FASB issued the FASB Accounting Standards Update No. 2012-11 “Balance Sheet: Disclosures about Offsetting Assets and Liabilities” (“ASU 2012-11”). This Update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. The amended guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The adoption of ASU 2012-11 is not expected to significantly impact the Company’s consolidated financial statements. 13 FASB Accounting Standards Update No. 2013-02 In February 2013, the FASB issued ASU No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive (Topic 220, ASU 2013-02). This guidance is the culmination of the FASB’s deliberation on reporting reclassification adjustments from accumulated other comprehensive income (AOCI). The amendments in ASU 2013-02 do not change the current requirements for reporting net income or other comprehensive income. However, the amendments require disclosure of amounts reclassified out of AOCI in its entirety, by component, on the face of the statement of operations or in the notes thereto. Amounts that are not required to be reclassified in their entirety to net income must be cross referenced to other disclosures that provide additional detail. This standard is effective prospectively for annual and interim reporting periods beginning after December 15, 2012.The adoption of this pronouncement is not expected to have a material impact on the Company’s financial statements. Recently Issued Accounting Pronouncements – Not Adopted In March 2013, the FASB issued ASU No. 2013-05, Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. The amendments in ASU No. 2013-05 resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. The amendments in this standard are effective prospectively for fiscal years, and interim reporting periods within those years, beginning December 15, 2013. We are evaluating the effect, if any, adoption of ASU No. 2013-05 will have on our condensed consolidated financial statements. In April 2013, the FASB issued ASU No. 2013-07, Presentation of Financial Statements (Top 205): Liquidation Basis of Accounting. The objective of ASU No. 2013-07 is to clarify when an entity should apply the liquidation basis of accounting and to provide principles for the measurement of assets and liabilities under the liquidation basis of accounting, as well as any required disclosures. The amendments in this standard is effective prospectively for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013, and interim reporting periods therein. We are evaluating the effect, if any, adoption of ASU No. 2013-07 will have on our condensed consolidated financial statements. In July 2013, the FASB issued ASU No. 2013-11, Income Taxes (Top 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists. The objective of ASU No. 2013-11 is to provide guidance on the financial statement presentation of an unrecognized tax benefit when a net loss carryforward, similar tax loss, or tax credit carryforward exists. The amendments in this standard is effective for all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists for fiscal years, and interim periods beginning after December 15, 2013. We are evaluating the effect, if any, adoption of ASU No. 2013-11 will have on our condensed consolidated financial statements. 14 Note 3:Customer and Supplier Concentration of Credit Risk A significant portion of the Company’s revenue is derived from a small number of customers. For the nine months ended September 30, 2013 and 2012, sales to the Company’s three largest customers accounted for 60% and70%of net sales, respectively. No other customers accounted for more than ten percent of total net sales for the nine months ended September 30, 2013 and 2012. At September 30, 2013, the same three customers accounted for 31% or $909,388 of theCompany’s trade receivables.At December 31, 2012, these same three customers accounted for 21% or $740,361 of the Company’s trade receivables. Management does not normally require collateral for trade accounts receivable. Logan Outdoor Products is a Company that is determined to be a related party with Powin Corporation as it has common ownership with the Company’s CEO and President.Amounts outstanding in accounts receivable due from Logan Outdoor Products as of September 30, 2013 and December 31, 2012were $0 and $245,122, respectively.Please see Note 8 – Related Party Transactions for further information. The Company purchased a substantial portion of its supplies and raw materials from three suppliers, which accounted forapproximately 53%, or $6,981,370 of total purchases during the nine months ended September 30, 2013.The same three suppliers accounted forapproximately 37%, or $12,360,043 of total purchases during the nine months ended September 30, 2012.As of September 30, 2013 and 2012, the Company owed these vendors in a total amountof $988,334 and $2,594,290, respectively. Note 4: Property and equipment Property and equipment consisted of the following at September 30, 2013 and December 30, 2012: September 30, 2013 (Unaudited) December 30, Furniture and fixtures $ $ Vehicles Equipment Computers Leasehold improvements Accumulated depreciation Property and equipment - net $ $ For the three months ended September 30, 2013 and 2012, depreciation of property and equipment was $67,645 and $166,247, respectively. For the nine months ended September 30, 2013 and 2012, depreciation of property and equipment was $183,591 and $365,631, respectively. 15 Note 5: Notes Payable In March 2011, the Company signed a new banking facility with Key Bank for a two-year $2,000,000 line-of-credit with a maturity date of May 15, 2013. The new line is not personally guaranteed by any board member or stockholder but is secured by all receivables, inventory and equipment.The new line-of-credit is indexed to the prime rate less three-fourths of a point.The Company’s operating line-of-credit outstanding balances as of September 30, 2013 and December 31, 2012were $0 and $1,600,000,respectively. As of March 2013, the Company had repaid all outstanding balances under the line and the line of credit is closed. In June 2011, the Company entered into a five-year equipment note payablewith Key Bank, with maximum borrowings available of $500,000, with a maturity date of June 21, 2016.The interest rate on this equipment note payable is fixed at 3.05%.The proceeds of this equipment note payable were used to upgrade old outdated equipment and add new state-of-the-art metal manufacturing equipment to the Company’s PM and Mexico segments.At September 30, 2013 and December 31, 2012, the Company’s equipment note payable balances were$300,000 and $375,000, respectively.The Company has no covenants in respect to this equipment note payable, however it is secured by equipment purchased using this facility. On December 18, 2012, the Company signed a new loan with Sterling Bank for $163,000 with a maturity date of January 1, 2017 and is secured by all inventory, receivables and equipment. The interest rate is 3.25%. The Company’s outstanding loan balances as of September 30, 2013 and December 31, 2012 were $112,332 and $163,000, respectively. On March 15, 2013, the Company entered into a new $2 million line-of-credit with 3U, a supplier of Powin, with a maturity date of June 30, 2015. The interest rate on the line-of-credit is fixed at 6% and there are no covenant requirements. The balance of the loan, including accrued interest, as of September 30, 2013 was $2,062,137. Note 6:Stock Options In February 2011, the Board of Directors approved the adoption of the Powin Corporation 2011 Stock Option Plan (“the Plan”) and submitted its ratification to the shareholders at the shareholders’ meeting held June 15, 2011, where the shareholders did approve the Plan. The Company records stock-based compensation expense related to stock options and the stock incentive plan in accordance with ASC 718, “Compensation – Stock Compensation”. On June 15, 2011, the Company granted awards in the form of incentive stock options to its key employees for up to 117,000 shares of common stock.From June 15, 2011, to December 31, 2011, four employees left the Company electing not to exercise their vested options and 8,000 incentive stock options were forfeited.Awards are generally granted with an exercise price that approximates the market price of the Company’s common stock at the date of grant. 16 On June 28, 2013, the Board of Directors approved the grant of stock options to the Company’s employees to acquire an aggregate of 164,000 shares of common stock as incentive compensation. The options were communicated to the employees on August 6, 2013. The options have an exercise price of $3.50, expire in 10 years, with 20% to be vested on award and 20% to be vested on each anniversary for 4 years. The fair value of each option award is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the following table.The expected volatility is based on the daily historical volatility of comparative companies, measured over the expected term of the option.The risk-free rate is based on the implied yield on a U.S. Treasury zero-coupon issue with a remaining term closest to the expected term of the option. The dividend yield reflects that the Company has not paid any cash dividends since inception and does not intend to pay any cash dividends in the foreseeable future. The stock option expenses included in general and administrative expenses for the three months ended September 30, 2013 and 2012 were $153,979 and $23,400, respectively. The stock option expenses included in general and administrative expenses for the nine months ended September 30, 2013 and 2012 were $200,779 and $84,504, respectively. The expense is high in quarter three of 2013 because of the immediately vested options and it is not indicative of normal quarterly expense going forward. ASC 718. “Compensation-Stock Compensation” requires that only the compensation expense expected to vest be recognized. The following assumptions were used to determine the fair value of the options at date of original issuance on June 15, 2011: Dividend yield 0 Expected volatility 86.8% Risk-free interest rate 1.6% Term in years The following assumptions were used to determine the fair value of the options at date of original issuance on August 6, 2013: Dividend yield 0 Expected volatility 161.8% Risk-free interest rate 1.39% Term in years 17 A summary of option activity as is presented below: Options Weighted average exercise price Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Outstanding at December 31, 2011 $ $ Options exercised - Options forfeited or expired ) - ) Outstanding at December 31, 2012 Options granted - Options exercised - Options forfeited or expired ) - ) Outstanding at September 30, 2013 $ $ Note 7:Capital Stock And Warrants In March 2012, the Company issued 2,000 shares of common stock to its directors for their services on the board, with an expense of $8,800 to the Company. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. In June 2012, the Company issued 2,000 shares of Common Stock to its directors for their services on the board at $5.9 per share with an expense of $11,800. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. In June 2012, the Company declared a stock dividend on its outstanding preferred stock.The Company accrued a total of 388 shares of preferred stock and booked $38,800 increase in preferred stock issued and outstanding.The dividends were issued on June 30, 2012. In September 2012, the Company issued 1,500 shares of common stock to its directors for their services on the board, with an expense of $5,250 to the Company. Each director received 500 shares of Common Stock for an aggregate of 1,500 shares of Common Stock issued. In December 2012, the Company issued 2,000 shares of common stock to its directors for their services on the board, with an expense of $7,800 to the Company. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. In December 2012, the Company declared a preferred stock dividend. The Company accrued a total of 410 shares of preferred stock and booked $41,000 increase in preferred stock issued and outstanding.The dividends were issued on December 31, 2012. In March 2013, the Company issued 2,000 shares of common stock to its directors for their services on the board, with an expense of $5,200 to the Company. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. In June 2013, the Company issuance of 2,000 shares of common stock to its directors for their services on the board, with an expense of $7,000 booked in June 2013. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. The shares were issued on July 1, 2013. 18 In June 2013, the Company declared a preferred stock dividend. The dividend shares were issued on July 1, 2013.The Company accrued a total of 441 shares of preferred stock and booked $44,100 increase in preferred stock issued and outstanding in July 2013. In September 2013, the Company issuance of 2,000 shares of common stock to its directors for their services on the board, with an expense of $4,222 to the Company. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. Effective March 27, 2013, the Company extended the expiration dates of the Series “A” and Series “B” warrant from March 31, 2013 to June 30, 2013. On June 30, 2013, both warrants expired. Effective April 15, 2013, the Company issued (i) a Warrant to Purchase Common Stock to Global Storage Group, LLC for 70,000 shares of the Company’s common stock at an exercise price of $25; and (ii) a Warrant to Purchase Common Stock to Virgil L. Beaston for 30,000 shares of the Company’s common Stock at an exercise price of $25. The exercise period of each Warrant is 60 months from the date of issuance. The Company booked $0 and $244,845 as warrants expenses in general and administrative expenses for the three and nine months ended September 30, 2013. The following assumptions were used to determine the fair value of the options at date of original issuance on April 15, 2013: Dividend yield 0 Expected volatility 160.7% Risk-free interest rate 1.6% Term in years A summary of warrants activity as is presented below: Warrants Weighted average exercise price Average Remaining Contractual Life (Years) Aggregate Intrinsic Value Outstanding at December 31, 2012 - $ - - $ - Warrants granted 25 Warrants exercised - Warrants forfeited or expired - Outstanding at September 30, 2013 $ 25 $ Note 8:Related Party Transactions The three facilities rented by the Company are owned by the Company’s two major shareholders and their real estate company Powin Pacific Properties LLC.Rent expenses amounted to $188,721 and$261,519for the three months ended September 30, 2013 and 2012, respectively. Rent expenses amounted to $566,163 and$566,163for the nine months ended September 30, 2013 and 2012, respectively. Rental rates are deemed to be and were derived by local market rates for the rents when the contracts were entered. 19 Minimum future lease payments under non-cancelable operating leases having remaining terms in excess of one year as of September 30, 2013 are as follows: Year Lease Payment 2013(3 months remaining) $ Thereafter Total $ On March 11, 2013 the Company entered in a related party note with the Company’s CEO, Joseph Lu, in the amount of $2 million. This allowed the Company to pay off the $1.6 million bank line-of-credit in full. The loan from Joseph Lu with accrued interest amounted to $2,067,068 as of September 30, 2013. The loan has a 6% annual interest rate, with no guarantee or collateral and due June 30, 2015. The Company’s CEO, Joseph Lu, previously owned 45%of Logan Outdoor Products, LLC.Mr. Lu’s interest in Logan Outdoor Products was sold in March 2013 and as such is no longer considered a related party. The Company has made sales to Logan Outdoor Products in the amountof $0 and $3,769,406 for the three months ended September 30, 2013 and 2012, respectively. The Company has made sales to Logan Outdoor Products in the amountof $3,977,854 and $13,450,679 for the nine months ended September 30, 2013 and 2012, respectively. The accounts receivable due from Logan Outdoor Products are $0 and $245,122, at September 30, 2013 and December 31, 2012, respectively.The Company has determined its pricing based on the negotiated exchange amounts that reflect market prices for the products sold to Logan Outdoor Products. The Company’s CEO, Joseph Lu,also owned a 50%membership interestin CoSource USA, LLC (“CoSource”) and was its managing member.Effective April 26, 2013, the Company’s wholly-owned subsidiary, Powin Manufacturing entered into an Asset Acquisition Agreement with CoSource to acquire all of the latter’s assets.The purchase price was $493,095. $339,181 of other expenses was booked in relation to this acquisition. Sales to CoSource, prior to acquisition, were $0 and $13,181 for the three months ended September 30, 2013 and 2012, respectively. Sales to CoSource, prior to acquisition, were $0 and $46,237 for the nine months ended September 30, 2013 and 2012, respectively. The accounts receivable due from CoSource were $0 and $37,129 at September 30, 2013 andDecember 31, 2012, respectively.The Company has determined its pricing based on the negotiated exchange amounts that reflect market prices for the products sold to CoSource. Note 9:Contingencies On March 13, 2013, Yang Ming Marine Transport Corporation filed a lawsuit in Washington County Circuit Court (Case No. C131895CV) for $20,000 in connection with an alleged breach by Powin Corporation of a liquidated damages clause in a shipping contract. Powin Corporation has filed an answer to the complaint and the matter will be set for arbitration under the court's supervision. 20 Note 10:Business Segment Reporting Basis for Presentation Our operating businesses are organized based on the nature of markets and customers.Segment accounting policies are the same as described in Note 1. A description of our operating segments as of September 30, 2013 and December 31, 2012, can be found below. Powin OEM: All products are sold in North America and include steel gun safes; outdoor cooking equipment; including dutch camping ovens and frying skillets; trampolines; plastic products; small electronic appliances, as well as products to assist Senior citizens. Powin OEM also offers logistic services and a qualified engineer team to support and provide in-house design. PM: All products are sold in North America and include truck, auto parts, pumps and valves, machinery parts, pulleys and flywheels, pedestals and frames, cylinders and pistons, cranks and crank cases, series cast iron made classical vee-pulleys and taper bushed, vee-pulleys, sprockets and gears, timing wheels, flat belt wheels and roller wheels, cast iron flywheels (dynamic balanced or static balanced), cast ironhand made wheels, bearing blocks, flexible couplings, brake rotors & drums, tie rods and rail wheels, ductile iron cranks, cast iron crank cases, cast iron cylinders and cylinder hubs. PM also provides services for welding, precise machining, forming and stamping, cutting, and bending. Powin Wooden (Powin DC): All services are provided in North America and include warehousing services in support of the Company’s OEM customers and, warehousing support of the Company’s other segments. CPP: Effective January 1, 2012, the business of Maco Furniture and Gladiator formerly separate segments, were merged into CPP, anotherone of the Company’s wholly-owned subsidiaries. All assets, liabilities, and equity interests were transferred to CPP. CPP initially recognized the assets and liabilities transferred at their then carrying amounts as of the date of transfer. CPP is a dual-facing operation. The first is offering services to North American manufacturers in which we open sales channels to sell their products in China by providing logistics, promotion and marketing solutions. In addition, CPP also manages, sells and promotes online sales for Powin approved products through US online web stores, retailers and marketplaces. Items sold online include but are not limited to furniture, LED lighting, and consumer based battery storage products. 21 Powin Energy: Powin Energy provides energy storage solutions and renewable energy products for the residential, commercial, industrial and utility markets. Powin Energy manufactures and develops energy storage technology used in stationary, transportation and portable power applications. All products are sold in North America and include a complete turnkey line of clean technology and renewable energy products including scalable energy storage systems, power supply units for electric vehicles, and other portable power applications. Powin Industries SA de CV (Mexico): All products will be sold in Mexico and North America and include truck, auto parts, pump and valves, machinery parts, pulleys and flywheels, pedestal and frames, cylinder and pistons, crank and crank case, series cast iron made classical vee-pulley and taper bushed, vee-pulleys sprocket and gears, timing wheel, flat belt wheel and roller wheels, cast iron flywheel (dynamic balanced or static balanced), cast iron made hand wheels bearing block, flexible couplings, brake rotors & drums, tie rod and rail wheels, ductile iron cranks, cast iron crank case, cast iron cylinders, cylinder hub. This segment also focuses on the production of gun safes, and will provide services for welding, precise machining, forming and stamping, cutting, and bending. Realforce - Powin Joint Venture Company: Effective January 1, 2012, the joint venture RealForce-Powin was merged by POWIN Corporation.In January 2012, the Company’s Board of Directors authorized the merge as it was determined to be in the best interest of the Company. There have been substantially no operations since the inception of the joint venture. Operating revenues and expenses of each of the Company’s segments are as follows: For the three-months ended September 30, 2013 and 2012 OEM PM Mexico Wooden CPP PE September 30, 2013 Consolidated Sales $ Cost of sales - Gross profit ) ) Operating expense Other income (expense) ) - - ) ) Income (loss) before income tax ) Income tax on consolidated loss Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) OEM PM Mexico Wooden CPP PE September 30, 2012 Consolidated Sales $ Cost of sales - Gross profit ) Operating expense Other income (expense) ) ) - - - Income (loss) before income tax ) Income tax on consolidated income - Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) 22 For the nine-months ended September 30, 2013 and 2012 OEM PM Mexico Wooden CPP PE September 30, 2013 Consolidated Sales $ Cost of sales - Gross profit ) ) Operating expense Other income (expense) - - ) Income (loss) before income tax ) Income tax on consolidated loss Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) OEM PM Mexico Wooden CPP PE September 30, 2012 Consolidated Sales Cost of sales - Gross profit ) ) Operating expense Other income (expense) ) ) - - - Income (loss) before income tax ) Income tax on consolidated income - Consolidated net income ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) 23 OEM PM Mexico Wooden CPP PE September 30, 2013 Consolidated Accounts receivable Inventory - Property and equipment - net Accounts payable ) OEM PM Mexico Wooden CPP PE December 31, 2012 Consolidated Accounts receivable and due from related parties - Inventory - - Property and equipment - net Accounts payable ) ) - ) Note 11: Subsequent Events Effective October 17, 2013, the Company completed a 1-for-10 reverse stock split of its issued and outstanding common stock. The number of shares of common stock issued and outstanding post- reverse stock split is 16,230,829. All fractional shares have been rounded up to the next whole share. There is no reduction in the number of the Company’s shareholders of record. The Company’s trading symbol was PWOND. The trading symbol will revert back to PWONon November 14, 2013, twenty (20) business days after the effective date of the reverse stock split. All disclosures have been retroactively stated. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Note Regarding Forward Looking Statements This information should be read in conjunction with the audited consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Annual Report on Form10-K for the year ended December31, 2012 as filed with the Securities and Exchange Commission on April 16, 2013, and the unaudited condensed interim consolidated financial statements and notes thereto included in this Quarterly Report. 24 References to “Powin,” the “Company,” “we,” “our” and “us” refer to Powin Corporation and its wholly owned and majority-owned subsidiaries, unless the context otherwise specifically defines. Overview Powin Corporation has relationships with various manufacturers in China and Taiwan that manufacture a variety of products for the Company’s U.S. customers that they sell and distribute throughout the U.S. In addition, the Company owns an 85% interest in a manufacturing joint venture in Mexico. The Company’s customer base includes distributors in the transportation, medical, sports, camping, fitness, packaging and furniture industries. In addition to providing manufacturing coordination and distribution support for original equipment manufacturers, the Company sells its own proprietary products through its CPP and Powin Energy subsidiaries. Powin Energy is working to develop and commercialize energy storage systems based on lithium battery technology for the transportation, utility and commercial building markets. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our unaudited condensed consolidated financial statements. Results of Operations Comparison of three months ended September 30, 2013 and September 30, 2012 The following tables set forth key components of the Company’s results of operations (unaudited), for the three months ended September 30, 2013 and 2012, in dollars of sales revenue and its key segments of revenue. Operating revenues and expenses of each of the Company’s segments are as follows: For the three-months ended September 30, 2013 and 2012 OEM PM Mexico Wooden CPP PE September 30, 2013 Consolidated Sales $ Cost of sales - Gross profit ) ) Operating expense Other income (expense) ) - - ) ) Income (loss) before income tax ) Income tax on consolidated loss Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) OEM PM Mexico Wooden CPP PE September 30, 2012 Consolidated Sales $ Cost of sales - Gross profit ) Operating expense Other income (expense) ) ) - - - Income (loss) before income tax ) Income tax on consolidated income - Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) 25 Consolidated net sales for the three months ended September 30, 2013, decreased approximately $6.0 million or 63.7% from the same period of 2012, was primarily due to the decreased sales of $5.8 million fromOEM and decreased sales of $97 thousand from PM. OEM’s sales decreased $5.8 million or 73.6% compared to the same period last year mainly due to the loss of several large customers as they ordered from other suppliers based in China.The PM subsidiary netsales decreased approximately $97 thousand or 7.9%due to decreased sales to a large customer caused by temporary budget cuts by this customer. For the three months ended September 30, 2013 compared with the same period of 2012, consolidated cost of sales decreasedapproximately $5.9 million or 67.0% due to the decrease in consolidated net sales. Consolidated grossprofit decreased from approximately $611 thousand for the three months ended September 30, 2012 to approximately $509 thousandfor the three months ended September 30, 2013. The decrease is mainly because gross profit for PM, Mexico subsidiaries, combined, increased to $140 thousand for the three months ended September 30, 2013 from negative $122 thousand for the three months ended September 30, 2012, offset by decreased gross profit from Powin OEM, Wooden, CPP and Powin Energy subsidiaries, combined, decreased to $370 thousand for the three months ended September 30, 2013 from $732 thousand for the three months ended September 30, 2012, Consolidated gross margins increased from 6.5% for the three months ended September 30, 2012 to 15.0% for the three months ended September 30, 2013. The increase of gross profit margin is because of the change of product mix to include higher margin products as an effort ofPowin transitioning from low margin business to more proprietary or higher margin products and as a result of ceasing or reducing sales to lower margin customers. Consolidated operating expenses for the three months ended September 30, 2013, decreased approximately $375 thousand dollars or 18.7%, from $2.0 million in the same period of 2012 to $1.6 million.The decrease is primarily due to decreased warrant price modification cost of $816 thousand offset by increased salary expenses of $249 thousand. The following table is reflective of the changes in operating expenses in dollars and percent of change for the three months ended September 30, 2013 and 2012, respectively. September 30, September 30, Change % Change Salaries & Related $ $ $ % Advertising ) )% Professional Services % All Other ) )% TOTAL $ $ $ ) )% For the three months ended September 30, 2013, the Companyhad net loss of approximately $1,155 thousand, compared to net loss of approximately $1,390 thousand for the same period of2012. Net loss increased primarily because revenue decreased and because operating expenses increased for reasons discussed above. Comparison of nine months ended September 30, 2013 and September 30, 2012 The following tables set forth key components of the Company’s results of operations (unaudited), for the nine months ended September 30, 2013 and 2012, in dollars of sales revenue and its key segments of revenue. Operating revenues and expenses of each of the Company’s segments are as follows: 26 For the nine-months ended September 30, 2013 and 2012 OEM PM Mexico Wooden CPP PE September 30, 2013 Consolidated Sales $ Cost of sales - Gross profit ) ) Operating expense Other income (expense) - - 8) Income (loss) before income tax ) Income tax on consolidated loss Consolidated net loss ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) OEM PM Mexico Wooden CPP PE September 30, 2012 Consolidated Sales Cost of sales - Gross profit ) ) Operating expense Other income (expense) ) ) - - - Income (loss) before income tax ) Income tax on consolidated income - Consolidated net income ) Net loss attributable to non-controlling interest in subsidiary ) Net loss attributable to Powin Corporation ) Consolidated net sales for the nine months ended September 30, 2013, decreased approximately $21.3 million or 58.8% from the same period of 2012, was primarily due to the decreased sales of $19.9 million fromOEM and decreased sales of $1.2 million from PM. OEM’s sales decreased $19.9 million or 64.7% compared to the same period last year mainly because of the following reasons: 1)stopped sales to one of our largest customers since January 1, 2013. 2) decreased sales to other large customers since January 1, 2013.The PM subsidiary netsales decreased approximately $1.2 million or 26.9%due to decreased sales to a large customer caused by budget cut by this customer. The Company stopped or reduced sales to these companies because the gross profit margin of sales to these customers is not favorable to the Company. The Company wants to concentrate its resources to higher profit customers. For the nine months ended September 30, 2013 compared with the same period of 2012, consolidated cost of sales decreasedapproximately $20.6 million or 61.0% due to the decrease in consolidated net sales. Consolidated grossprofit decreased from approximately $2,371 thousand for the nine months ended September 30, 2012 to approximately $1,714 thousandfor the nine months ended September 30, 2013. The decrease is mainly because gross profit for PM, Mexico and CPP subsidiaries, combined, increased to $497 thousand for the three months ended September 30, 2013 from negative $498 thousand for the three months ended September 30, 2012, offset by decreased gross profit from Powin OEM, Wooden and Powin Energy subsidiaries, combined, decreased to $1,218 thousand for the three months ended September 30, 2013 from $2,870 thousand for the three months ended September 30, 2012, Consolidated gross margins increased from 6.6% for the nine months ended September 30, 2012 to 11.5% for the nine months ended September 30, 2013. The increase of gross profit margin is because of the change of product mix to include higher margin products as an effort ofPowin transitioning from low margin business to more proprietary or higher margin products and as a result of stopping or reducing sales to lower margin customers. 27 Consolidated operating expenses for the nine months ended September 30, 2013, increased approximately $57 thousand dollars or 1.2%, from $4.7 million in the same period of 2012 to $4.8 million.The increase is primarily due to increased professional expenses offset by advertising expense and decreased depreciation and amortization expenses The following table is reflective of the changes in operating expenses in dollars and percent of change for the nine months ended September 30, 2013 and 2012, respectively. September 30, September 30, Change % Change Salaries & Related $ $ $ % Advertising ) )% Professional Services % All Other ) )% TOTAL $ $ $ % For the nine months ended September 30, 2013, the Companyhad net loss of approximately $3,507 thousand, had cash flows used in operations of approximately $247 thousand, compared to net loss of approximately $2,353 thousand and negative cash flows from operations of approximately $975 thousand for the same period of2012. Net loss increased primarily because revenue decreased and because operating expenses increased for reasons discussed above. Liquidity and Capital Resources The Company has financed its operations in past years principally through cash generated from operations and liquidity from available borrowings.Cashused in operating activities were approximately $2.309 million and $975 thousand for the nine months ended September 30, 2013 and 2012, respectively.The increase of cash used in the operating activities is mainly due to increased net loss from operation, more increase of accounts receivable, less increase in payroll and other liabilities, and more payments made to acquire inventories, increase of notes receivable, offset partially by increased provision for obsolete inventory, increase stock option and warrants expenses, more increase in accounts payable, and less increase in other receivable. Cash used in investing activities wasapproximately $405 thousandduring the nine months ended September 30, 2013 as compared to $501 thousand used in the investing activities for the nine months ended September 30, 2012. The decrease of cash used in investing activities is because in the nine months ended September 30, 2012 more cash were used to replace and add office and manufacturing equipment and because the Company had $121,854 and $0 notes receivable during the nine months ended September 30, 2013 and 2012, respectively. Cash provided from financing activities during the nine months ended September 30, 2013 was $2.404 million compared to cash provided by financing activities of $725 thousand. The increase of cash provided from financing activities is mainly due to net increased borrowings of notes payable, offset by $1.9 million repayment of previous borrowings during the nine months ended September 30, 2013. 28 The ratio of current assets to current liabilities is 2.30 at September 30, 2013 compared to 1.50 at December 31, 2012.Quick liquidity (current assets less inventory divided by current liabilities) was 1.27 at September 30, 2013 compared to 1.00 at December 31, 2012.At September 30, 2013, the Company had working capital of approximately $3.39 million compared with working capital at December 31, 2012 of approximately $2.52 million.Trade accounts receivables at September 30, 2013 had 43 days average collection period compared to 36 days at December 31, 2012.The increase of average collection period is due to decrease in revenue is in a larger proportion than the decrease in accounts receivable in the nine months ended September 30, 2013. In March 2011, the Company signed a new banking facility with Key Bank for a two-year $2,000,000 line-of-credit with a maturity date of May 15, 2013. The line was not personally guaranteed by any board member or stockholder but is secured by all receivables, inventory and equipment.The line-of-credit was indexed to the prime rate less three-fourths of a point.The Company’s operating line-of-credit outstanding balances as of September 30, 2013 and December 31, 2012were $0 and $1,600,000,respectively. During March 2013, the Company repaid all outstanding balances under this line and the line of credit is close. In June 2011, the Company entered into a five-year equipment note payablewith Key Bank, with maximum borrowings available of $500,000, with a maturity date of June 21, 2016.The interest rate on this equipment note payable is fixed at 3.05%.The proceeds of this equipment note payable were used to upgrade old outdated equipment and add new state-of-the-art metal manufacturing equipment to the Company’s PM and Mexico segments.At September 30, 2013 and December 31, 2012, the Company’s equipment note payable balances were$300,000 and $375,000, respectively.The Company has no covenants in respect to this equipment note payable, however it is secured by equipment purchased using this facility. On December 18, 2012, the Company signed a new loan with Sterling Bank for four-years in the amount at $163,000 with a maturity date of January 1, 2017 and the loan is not personally guaranteed by any board member or stockholder but is secured by all inventory, receivables and equipment. Further, the interest is calculated using interest rate of 3.25%. The Company outstanding loan balances as of September 30, 2013 and December 31, 2012 were $112,332 and $163,000, respectively. On March 15, 2013, the Company entered a new $2 million line-of-credit with 3U, a supplier of Powin, with a maturity date of June 30, 2015. The interest rate on the line-of-credit is fixed at 6% and there are no covenant requirements. The balance of the loan including accrued interest as of September 30, 2013 was $2,062,137. On March 11, 2013, the Company entered in a related party note with the CEO, Joseph Lu, in the amount of $2 million. This allowed Powin to pay off the $1.6 million bank line-of-credit in full. The loan from Joseph Lu including accrued interest amounted to $2,067,068 as of September 30, 2013. The loan has a 6% annual interest rate, with no guarantee or collateral and due June 30, 2015. The Company’s preferred shares have a provision that calls for dividends of 12%, declared semi-annually, and paid in preferred shares.As a result of the dividend provision, we issued 798 shares of our preferred stock during 2012 resulting in an increase in preferred stock of $79,800 and reduction of additional paid in capital for the same amount. The Company’s common shares have a provision that allows dividends to be paid in cash at the discretion of the board of directors; however, the Company’s board of directors has never declared a dividend on common stock and there is no assurance that future dividends will be declared on the Company’s common stock. 29 In March 2013, the Company issued 2,000 shares of common stock to its directors for their services on the board, with an expense of $5,200 to the Company. Each director received 500 shares of Common Stock for an aggregate of 2,000 shares of Common Stock issued. In June 2013, the Company issued 2,000 shares of common stock to its directors for their services on the board, with an expense of $7,000 to the Company booked in June 2013. Each director received 500 shares of common stock for an aggregate of 2,000 shares of Common Stock issued. The shares were issued in July 2013. In September 2013, the Company issued 2,000 shares of common stock to its directors for their services on the board, with an expense of $4,222 to the Company. Each director received 500 shares of common stock for an aggregate of 2,000 shares of Common Stock issued. In June 2013, the Company declared a preferred stock dividend. The dividends were issued in July 2013.The Company accrued a total of 441 shares of preferred stock and booked $44,100 increase in preferred stock issued and outstanding in July 2013. The Company’s management does not believe the current cash and cash flow from operations, including its notes payable, will be sufficient to meet anticipated cash needs, including cash for working capital and capital expenditures in the foreseeable future.As such, the Company is actively seeking additional cash resources in order to respond to changing business conditions and to take advantage of opportunities for growth in certain segments. The Company is evaluating options for additional cash in the form of both debt and equity securities. The sale of convertible debt securities or additional equity securities could result in additional dilution to the Company’s stockholders.The incurrence of additional indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. The Company’s ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties including: investors’ perception of, and demand for, securities of alternative manufacturing companies; conditions of the U.S. and other capital markets in which we may seek to raise funds; and future results of operations, financial condition and cash flow.Therefore, the Company’s management cannot assure that financing will be available in amounts or on terms acceptable to the Company, if at all.Any failure by the Company’s management to raise additional funds on terms favorable to the Company could have a material adverse effect on the Company’s liquidity and financial condition. Off Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosures About Market Risk. The Company is a smaller reporting company, as defined by Rule 229.10(f)(1) and is not required to provide the information required by this Item. 30 Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management has evaluated, under the supervision and with the participation of our principal executive and principal financial officers, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).Based on that evaluation, our principal executive and financial officers concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION Item 1.Legal Proceedings. On March 13, 2013, Yang Ming Marine Transport Corporation filed an action in Washington County Circuit Court (Case No. C131895CV) for $20,000 in connection with an alleged breach by Powin Corporation of a liquidated damages clause in a shipping contract. Powin Corporation has filed an answer to the complaint and the matter will be set for arbitration under the court's supervision. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3.Defaults Upon Senior Securities. None Item 4.Mine Safety Disclosures Not applicable Item 5.Other Information. None 31 Item 6.Exhibits. Certification of the Chief Executive OfficerPursuant to 13a-14 and 15d-14 of the Securities Exchange Act of 1934, as adopted pursuantSection302 of the Sarbanes-Oxley Act of 2002 Certification of thePrincipal Financial Officer Pursuant to 13a-14 and 15d-14 of the Securities Exchange Act of 1934, , as adopted pursuantSection302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this quarterly report to be signed on its behalf by the undersigned hereunto duly authorized. November 14 , 2013 By/s/ Joseph Lu Joseph Lu Chief Executive Officer and Interim Chief Financial Officer (Principal Executive Officer and Principal Financial Officer) By /s/ Jingshuang Liu Jingshuang Liu President and Director 33
